                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION


OCTAVIO BRINGAS, # 08680-095                                                      PETITIONER

VERSUS                                              CIVIL ACTION NO. 5:19cv38-DCB-MTP

UNITED STATES OF AMERICA, BUREAU
OF PRISONS, CORECIVIC-AC, HUGH
HURWITZ, MARK IEN, WARDEN
GILLIS, RECORD SUPERVISOR
JOHNSON, GRIEVANCE COORDINATOR
GAVETTE, CASE MANAGER KNIGT,
COUNSELOR PERNELL, JOHN DOE,
CHARLIE DOE, and RICHARD DOE                                                    RESPONDENTS


                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       This matter is before the Court sua sponte. Pro se Petitioner Octavio Bringas initiated

this habeas action on May 7, 2019. At the time, he was incarcerated with the Bureau of Prisons.

       On May 8, 2019, the Court ordered Bringas to either amend his in forma pauperis

application or pay the $5 filing fee. Bringas amended his application nine days later; however,

on May 29, he asked for more time to comply with the prior Order [3], even though he had

already done so. Furthermore, the motion [5] for extension of time was unsigned. On July 18,

the Court denied him pauper status and ordered him to pay the filing fee by August 7. On

August 14, the Court also ordered Bringas to sign his motion by August 28. Having received

no filing fee, on August 23, the Court entered the Order to Show Cause [8]. The Court ordered

Petitioner to either pay the filing fee or show cause, by September 6, why the case should not be

dismissed for failure to obey the Court’s prior Order [6]. When Petitioner did not respond, the

Court entered a Second Order to Show Cause [11], directing him to either comply or show cause

why this case should not be dismissed for failure to obey the Court’s Orders [6, 7] and to
prosecute.

         All Orders [6, 7, 8, 11] were sent to Petitioner’s address of record. The Order Denying

in Forma Pauperis Status [6] was not returned as undeliverable, but the remaining Orders were.

To date he has neither responded, provided a change of address, nor otherwise contacted the

Court. The Court has warned Petitioner that failure to comply, including keeping the Court

apprised of his address, may lead to the dismissal of his Petition. 2d Order to Show Cause [11]

at 2; Order to Show Cause [8] at 1; Order to Sign [7] at 1; Order Den. in Forma Pauperis Status

[6] at 2. It is apparent from Petitoner’s failure to comply that he lacks interest in pursuing this

claim.

         The Court has the authority to dismiss an action for the petitioner’s failure to obey a

Court order, under Rule 41(b) of the Federal Rules of Civil Procedure and under the Court’s

inherent authority to dismiss the action sua sponte. Link v. Wabash R.R., 370 U.S. 626, 630-31

(1962). The Court must be able to clear its calendars of cases that remain dormant because of

the inaction or dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases. Such a sanction is necessary in order to prevent undue delays

in the disposition of pending cases and to avoid congestion in the calendars of the Court. Id. at

629-30. Since Respondents have never been called upon to respond to the Petition nor

appeared in this action, and since the Court has not considered the merits of the claims, the case

is dismissed without prejudice.

         IT IS THEREFORE ORDERED AND ADJUDGED that, for the reasons stated above,

this case should be and is hereby dismissed without prejudice for failure to prosecute and obey

the Court’s Orders. A separate final judgment will be entered pursuant to Federal Rule of Civil


                                                   2
Procedure 58.

       So ordered and adjudged, this the   24th day of October, 2019.

                             s/David Bramlette
                             UNITED STATES DISTRICT JUDGE




                                              3
